Citation Nr: 0311699	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-21 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Entitlement to service connection for kyphoscoliosis of 
the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for 
kyphoscoliosis of the spine and found that new and material 
evidence had not been submitted in order to reopen a claim 
for service connection for residuals of a back injury.

The veteran moved to California in 1999 and his claims file 
was subsequently transferred from the Waco RO to the Los 
Angeles RO.

The veteran testified at an RO hearing in March 2000.  A 
transcript of this hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  Service connection for residuals of a back injury was 
denied in July 1962, April 1967, and April 1975 decisions by 
the RO.  The veteran did not perfect appeals from those 
decisions.

2.  Since the last decision, the veteran has not submitted 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for residuals of a back injury.

3.  The veteran has a current diagnosis of kyphoscoliosis of 
the spine.

4.  Competent evidence of a nexus between kyphoscoliosis of 
the spine and service is not of record.


CONCLUSIONS OF LAW

1.  The July 1962, April 1967, and April 1975 decisions 
denying service connection for residuals of a back injury are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for residuals of a 
back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Kyphoscoliosis of the spine was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a June 1998 letter to the veteran, the RO stated that the 
minimum requirements to establish a claim for service-
connected disability include (a) medical evidence of a 
current disability; (b) evidence of the disability during 
military service; and (c) medical evidence of a link between 
the current disability and treatment during service.  In a 
second letter from June 1998, the RO stated that if the 
veteran wished to reopen his claim for service connection for 
a back condition, he must furnish new and material evidence 
not previously considered.  The RO specified that the 
evidence must show that the veteran suffered a chronic back 
injury in service or aggravation during military service of a 
preexisting back condition, or medical evidence showing that 
the veteran was diagnosed with arthritis of the spine to a 
compensable degree within one year following release from 
active military service.

In the August 1999 statement of the case, the RO provided the 
veteran with text of 38 C.F.R. § 3.303, pertaining to 
requirements to establish service connection, the text of 
38 C.F.R. § 3.306, pertaining to the requirements to show 
aggravation of a preservice disability, and the text of 
38 C.F.R. § 3.156, pertaining to new and material evidence.

In a November 1999 letter, the RO requested the veteran to 
provide the approximate dates of treatment of his spine and 
back conditions at VA facilities in San Francisco and Waco, 
so that it could conduct a search for the veteran's records 
in those facilities.

In a September 2002 VCAA letter, under a heading entitled 
"What Must the Evidence Show to Establish Entitlement," the 
RO stated that to show service connection, the medical 
evidence must show that the veteran currently had the claimed 
condition and that there was a reasonable possibility that 
the claimed condition was related to military service.  The 
RO stated that new and material evidence to reopen a 
previously denied claim included evidence not previously 
submitted that was pertinent to the issue and not merely 
cumulative of the evidence already of record.  Under a 
heading entitled "What Information or Evidence Do We Still 
Need From You," the RO stated that it still needed new and 
material evidence showing the existence of the veteran's back 
condition as well as evidence showing that this condition was 
incurred in or aggravated by service, or that it manifested 
to a compensable degree within one year following separation 
from service.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the June 1998 letter, the RO stated that if the 
veteran's claim indicated VA or military medical treatment 
records, it would obtain that evidence.  The RO also stated 
that if any other medical treatment was indicated, such as 
from private source providers, then it was the veteran's 
responsibility to provide that evidence.

In the September 2002 VCAA letter, under a heading entitled 
"VA's Duty to Assist You in Obtaining Evidence for Your 
Claim," the RO indicated that it would try to help the 
veteran get such things as medical records, employment 
records, or records from other Federal agencies, but that the 
veteran had to provide the RO with enough information so that 
it could request them from the appropriate person or agency.  
The RO stressed that it was still the veteran's 
responsibility to make sure those records were received by 
the RO.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and service personnel records.  The RO also obtained 
medical records from VA medical centers in Long Beach, Los 
Angeles, Las Vegas, and Waco.  VA, Long Beach, in response to 
the request for records from the 1950's stated that the 
veteran had been seen only once since 1980 and that there was 
no indication of retired records.  The RO requested records 
from the VA Naval Hospital in San Diego, VAMC San Francisco, 
and VAMC San Diego, and received replies from all three that 
no records were found.  In letters dated in May 2000 the 
Social Security Administration (SSA) stated that the veteran 
was awarded disability benefits beginning in 1975 but that it 
was unable to provide his medical file or disability award 
because his file was destroyed when in 1989 he reached age 65 
and his disability benefits were converted to retirement.  
Therefore, there are no SSA medical records to be obtained.  
The veteran also indicated treatment from private physicians, 
and indicated in a November 1999 statement that he would 
obtain those records and submit them.  Those records have not 
been received by VA. 

The Board is aware that the RO did not provide the veteran 
with an examination in conjunction with his claim, as he has 
brought forth competent evidence that he has kyphoscoliosis 
of the spine and he has attributed aggravation of the 
disability to service.  However, under 38 C.F.R. § 3.326(b) 
(2002), it states that, "Provided that it is otherwise 
adequate for rating purposes, any hospital report, or any 
examination report from any government or private institution 
may be accepted for rating a claim without further 
examination."  VA has obtained several VA outpatient 
treatment reports, including the January 1998 and February 
1998 outpatient treatment reports noting kyphoscoliosis of 
the spine.  Thus, the Board finds that these treatment 
reports are adequate and constitute an examination for VA 
purposes under 38 C.F.R. § 3.326(b) and VA has fulfilled its 
duty to assist in that regard.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.



II.  Factual Background

At the time of the July 1962 rating decision, the evidence of 
record consisted of the veteran's service medical records and 
service discharge documents.  In the July 1943 induction 
examination report, musculoskeletal defects were noted as 
"none."  Service medical records are negative for 
complaints, treatment or diagnosis referable to back injury 
or defect.  In the November 1945 discharge examination 
report, physical examination noted a normal musculoskeletal 
system.  In an "Honorable Discharge" certificate, it was 
noted that the veteran did not receive any wounds in action.  
In the July 1962 rating decision, the RO denied service 
connection for residuals of a back injury, stating that no 
back injury was shown during service or upon discharge.  The 
veteran did not appeal that decision.

In February 1967 the veteran filed a petition to reopen.  In 
support of his petition to reopen, the veteran stated that he 
had recently been discharged from the hospital for medical 
evaluation and treatment of his chronic back pain, and 
asserted that the x-rays had shown a congenital, malformed 
spine.  In an April 1967 administrative decision, the RO 
stated that no further action could be taken unless the 
veteran furnished new and materal evidence showing that his 
back condition was service-connected.  The veteran did not 
appeal that decision.

In November 1974, the veteran filed a petition to reopen.  In 
support of his claim, he stated that he was told by a doctor 
that he had a curvature of the spine and arthritis, and that 
he had had these problems all of his life.  He stated that he 
should never have been inducted into the service because of 
these problems, and that the service had aggravated these 
problems.  He stated that his back pain continued throughout 
service and he would often go to sick call.  He also stated 
that he hurt his back in service when he was thrown from a 
truck.  In an April 1975 administrative decision, the RO 
stated that no new and material evidence had been submitted, 
and that the veteran's statements were not sufficient to 
reopen a claim for service connection.  The veteran did not 
appeal that decision.

In January 1998 the veteran filed a petition to reopen.  In 
support of his claim, the veteran again asserted that he 
should not have been inducted due to his congenital curvature 
of the spine, and that this condition was aggravated by his 
time in service.  There were also various medical reports 
obtained, as described below.  He also stated that he had 
been told at VA, Fort Miley, that he had rheumatoid arthritis 
and he was later told he had osteoarthritis.

VA outpatient treatment reports of 1996 show complaints of 
back pain.  In a January 1998 VA outpatient treatment report, 
it was noted that the veteran had some kyphoscoliosis of the 
thoracic spine, and the examiner entered an assessment of 
degenerative joint disease with a history of rheumatoid 
arthritis several years in duration.

A February 1998 VA outpatient treatment report noted that a 
chest x-ray showed thoracic spine spondylosis and objective 
examination showed some kyphoscoliosis of the thoracic spine.  
The assessment was degenerative joint disease with a history 
of rheumatoid arthritis several years in duration.  An 
addendum noted that the veteran had degenerative joint 
disease of the lumbar spine.

A June 1999 VA outpatient treatment report indicated that the 
veteran had severe osteoarthritis of the spine.

In an October 1999 statement, the veteran asserted that in 
the mid-1960's he was told at a VA hospital that he had a 
serious congenital condition of the back, and later he was 
told by another VA doctor that he had rheumatoid arthritis.  
He stated that he was finally forced to quit working in the 
hotel and restaurant profession.  He stated that his private 
physician told him that he had calcium bone spurs growing 
from his spine, most likely from birth, and that he had 
rheumatoid arthritis.  He stated that after separation from 
service, he had severe pain in the back, and that he also 
suffered during service, making sick call often.  

A November 1999 VA outpatient treatment report indicated that 
the veteran was seen for degenerative joint disease and pain 
in his entire body.

In a March 2000 RO hearing, the veteran testified that he was 
not currently receiving treatment for his back because there 
was no treatment available that could make his spine 
straight.  He stated that in service the pain was severe, and 
he was told that it was from charley horses, and that 
"everybody has them."  He stated that he was a laborer in 
the service, and that he was a combat engineer who handled 
heavy equipment.  When asked whether he had a back injury in 
service, he replied that he could not remember an injury that 
he had received that he could attribute to his current back 
problem.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110; 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 C.F.R. § 3.306 (2002).

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When a claim is denied by the RO, if the claimant does not 
file a notice of disagreement within one year of notification 
of the decision, and does not perfect an appeal within 60 
days after the statement of the case is mailed to the 
claimant or within one year of notification of the decision, 
the decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).  However, a claim will 
be reopened and a former disposition of a claim will be 
reviewed if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
See 38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 (2001).  
New and material evidence means evidence which was not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See 38 C.F.R. § 3.156 (2001).  The Board notes that 
the legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2002)).

IV.  Analysis

a.  New and material evidence to reopen a claim for residuals 
of a back injury

The issue of service connection for residuals of a back 
injury was previously raised and addressed by the VA.  The 
initial decision, in July 1962, denied service connection for 
residuals of a back injury (ruptured disc), on the basis that 
no injury was shown during service or on the discharge 
examination.  At the time of the decision, the evidence of 
record included the service medical records and service 
discharge documents.  Subsequent decisions were entered in 
April 1967 and April 1975.  The veteran was informed of the 
determinations and did not perfect appeals.  The decisions 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).  However, the claim may be 
reopened upon the submission of new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

The Board finds that the veteran has not submitted new and 
material evidence and thus the claim for service connection 
for residuals of a back injury is not reopened.

New and material evidence means evidence which was not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration.  See 38 C.F.R. 
§ 3.156(a) (2001).  Prior to the current claim, the evidence 
of record consisted of service medical records, service 
discharge documents, and lay statements from the veteran.  
The induction and discharge examination reports noted normal 
findings for the musculoskeletal system.  The veteran 
asserted that he had been diagnosed with a congenital, 
malformed spine since discharge.  He stated that he was told 
by a doctor that he had curvature of the spine and arthritis, 
that these problems were congenital, and that he should never 
have been inducted into service with these problems.  He 
stated that the service aggravated these problems, that he 
had severe pain in his back while in service, and reported 
often to sick call.  He also stated that he had hurt his back 
in service in a motor vehicle accident.

The evidence of record in support of the current claim 
includes lay statements from the veteran and VA outpatient 
treatment reports from 1994 to 1999.  Further, the veteran 
testified at an RO hearing in March 2000, a transcript of 
which is located in the claims file.  In support of the 
current claim, the veteran again asserts that he should not 
have been inducted into service due to his congenital 
curvature of the spine, and that this condition was 
aggravated by his time in service.  At the hearing, the 
veteran stated that he was not currently receiving treatment 
for his back because there was no treatment available that 
could make his spine straight.  He stated that in service the 
pain was severe, and that he was told that it was from 
charley horses, and that "everybody has them."  When asked 
whether he had a back injury in service, he replied that he 
could not remember an injury that he had received that he 
could attribute to his current back problem.  January 1998 
and February 1998 VA outpatient treatment reports indicated 
that the veteran had some kyphoscoliosis of the thoracic 
spine.  The February 1998 report also noted thoracic spine 
spondylosis and degenerative joint disease with a history of 
rheumatoid arthritis several years in duration, and 
degenerative joint disease of the lumbar spine.  A June 1999 
VA outpatient treatment report indicated that the veteran had 
severe osteoarthritis of the spine.  A November 1999 VA 
outpatient treatment report indicated that the veteran was 
seen for degenerative joint disease and pain in his entire 
body.  The Board finds that the evidence submitted in support 
of the current petition to reopen is not new and material 
because it does not bear substantially upon the issue under 
consideration.  The outpatient treatment reports do not 
address whether back disease or injury was incurred in or 
aggravated by service, nor whether the current back 
disability is related to service, nor whether degenerative 
joint disease was diagnosed within one year of separation 
from service.  Although the veteran has asserted that his 
current back disability was aggravated by service, when he 
had constant severe pain and reported often to sick call, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494 (1992).  Evidence 
that is not competent may not serve as a predicate to reopen.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Moreover, 
his statements are repetitive of those previously made and 
considered in the prior final denial; they are not new.

The Board finds that new and material evidence has not been 
received, and thus the veteran's petition to reopen must be 
denied.

b.  Service connection for kyphoscoliosis of the spine

The Board finds that the preponderance of the evidence is 
against a grant of service connection for kyphoscoliosis of 
the spine.

Initially, the Board notes that the veteran does not allege 
that kyphoscoliosis of the spine began or was aggravated in 
combat, and, therefore, 38 U.S.C.A. § 1154(b), pertaining to 
proof of service incurrence or aggravation of a disease or 
injury in the case of a veteran who engaged in combat with 
the enemy, is not for application.

In order to warrant service connection for kyphoscoliosis of 
the spine, the evidence must show that the veteran has a 
current diagnosis of kyphoscoliosis of the spine, a disease 
or injury in service, and a link between the current 
diagnosis and the disease or injury in service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  For a finding of aggravation in service, the 
evidence must show an increase in disability during service 
beyond the normal progression of the disease.  See 38 C.F.R. 
§ 3.306 (2002).  In this case, the veteran has a current 
diagnosis of kyphoscoliosis of the spine.  However, there is 
no competent evidence linking kyphoscoliosis of the spine to 
service, and the service medical records show no evidence of 
any back problems in service.  The veteran's induction and 
discharge examination reports indicate a normal 
musculoskeletal system.  The service medical records are 
otherwise devoid of any mention of the back.  The Board 
acknowledges that the veteran has asserted that his 
kyphoscoliosis of the spine was incurred in or aggravated by 
service; however, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  The Board notes that the veteran is competent to say 
that he had back pain in service, but he is not competent to 
say that the back pain in service was due to kyphoscoliosis 
of the spine, which is a matter of medical etiology.  

The Board also notes that with regard to the veteran's 
statement that he had a congenital back disorder that was 
aggravated in service, congenital or developmental defects 
are not diseases or injuries within the meaning of VA law and 
regulation.  Further, as described above, the competent 
medical evidence does not show aggravation of any preexisting 
back disability in service.  

The Board finds that the preponderance of the evidence is 
against a grant of service connection for kyphoscoliosis of 
the spine, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.




ORDER

The petition to reopen the claim for service connection for 
residuals of a back injury is denied.

Entitlement to service connection for kyphoscoliosis of the 
spine is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

